Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/27/2021 has been entered. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dylan Crow Schechter, Reg. No. 73,165 on 08/20/2021.

The following claims had been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:

 (Currently Amended) A method comprising:
establishing a set of batch actions, wherein respective batch actions can be performed over at least one virtual machine of a plurality of virtual machines to achieve 
receiving, in response to a user input, a selection of a batch action of the set of batch actions, the batch action to be performed on a first and second virtual machine of the plurality of virtual machines; 
generating a batch request to achieve the outcome specified by the selected batch action at the first virtual machine and the second virtual machine
accessing state attributes that characterize respective states of the first virtual machine and the second virtual machine;
determining a first entity-specific operation for the first virtual machine and a second entity-specific operation for the second virtual machine, wherein the first entity-specific operation is determined based on the state attribute of the first virtual machine and a first action rule, and the second entity-specific operation is determined based on the state attribute of the second virtual machine and a second action rule, and the first and second entity-specific operation comprises operations to achieve the outcome of the selected batch action, wherein the first entity-specific operation is different from the second 
transmitting the first entity-specific operation to the first virtual machine for execution over the first virtual machine and the second entity-specific operation to the second virtual machine for execution over the second virtual machine to achieve the outcome corresponding to the selected batch action, wherein the first entity-specific operation transmitted to the first virtual machine and the second entity-specific operation transmitted to the second virtual machine are different.

(Previously Presented) The method of claim 1, further comprising:
identifying a first node that hosts the first virtual machine and a second node that hosts the second virtual machine.

(Previously Presented) The method of claim 1, wherein the first entity-specific operation is received at a first controller virtual machine on a first node that hosts the first virtual machine and the second entity-specific operation is received at a second controller virtual machine on a second node that hosts the second virtual machine.

(Previously Presented) The method of claim 3, wherein the first controller virtual machine executes the first entity-specific operation on the first virtual machine through a hypervisor-agnostic layer.

(Currently Amended) The method of claim 1, wherein a respective entity-specific operation comprises installing VM guest tools on the first virtual machine or the second virtual machine.

(Previously Presented) The method of claim 1, wherein at least one entity-specific operation is authorized with a user credential.
(Cancelled).

(Previously Presented) The method of claim 1, wherein the state of the first virtual machine is represented by a first state attribute and the state of the second virtual machine is represented by a respective state attribute.

(Cancelled).

(Cancelled).

(Currently Amended) A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes a set of acts comprising:
establishing a set of batch actions, wherein respective batch actions can be performed over at least one virtual machine of a plurality of virtual machines to achieve 
receiving, in response to a user input, a selection of a batch action of the set of batch actions, the batch action to be performed on a first and second virtual machine of the plurality of virtual machines; 
generating a batch request to achieve the outcome specified by the selected batch action at the first virtual machine and the second virtual machine
accessing state attributes that characterize respective states of the first virtual machine and the second virtual machine;
determining a first entity-specific operation for the first virtual machine and a second entity-specific operation for the second virtual machine, wherein the first entity-specific operation is determined based on the state attribute of the first virtual machine and a first action rule, and the second entity-specific operation is determined based on the state attribute of the second virtual machine and a second action rule, and the first and second entity-specific operation comprises operations to achieve the outcome of the selected batch action, wherein the first entity-specific operation is different from the second entity-specific operation; and
transmitting the first entity-specific operation to the first virtual machine for execution over the first virtual machine and the second entity-specific operation to the second virtual machine for execution over the second virtual machine to achieve the outcome corresponding to the selected batch action, 

(Previously Presented) The non-transitory computer readable medium of claim 11, wherein the set of acts further comprise:
identifying a first node that hosts the first virtual machine and a second node that hosts the second virtual machine.

(Previously Presented) The non-transitory computer readable medium of claim 11, wherein the first entity-specific operation is received at a first controller virtual machine on a first node that hosts the first virtual machine and the second entity-specific operation is received at a second controller virtual machine on a second node that hosts the second virtual machine.

(Previously Presented) The non-transitory computer readable medium of claim 13, wherein the first controller virtual machine executes the first entity-specific operation on the first virtual machine through a hypervisor-agnostic layer.

(Previously Presented) The non-transitory computer readable medium of claim 11, wherein at least one entity-specific operation is authorized with a user credential.

(Currently Amended) The non-transitory computer readable medium of claim 11, wherein a respective entity-specific operation comprises installing VM guest tools on the first virtual machine or the second virtual machine.

(Cancelled).

(Previously Presented) The non-transitory computer readable medium of claim 11, wherein the state of the first virtual machine is represented by a first state attribute and the state of the second virtual machine is represented by a respective state attribute.

(Currently Amended) A system comprising:
a storage medium having stored thereon a sequence of instructions; and 
a processor for executing the sequence of instructions to cause a set of acts comprising,
establishing a set of batch actions, wherein respective batch actions can be performed over at least one virtual machine of a plurality of virtual machines to achieve 
receiving, in response to a user input, a selection of a batch action of the set of batch actions, the batch action to be performed on a first and second virtual machine of the plurality of virtual machines; 
generating a batch request to achieve the outcome specified selected batch action at the first virtual machine and the second virtual machine
accessing state attributes that characterize respective states of the first virtual machine and the second virtual machine;
determining a first entity-specific operation for the first virtual machine and a second entity-specific operation for the second virtual machine, wherein the first entity-specific operation is determined based on the state attribute of the first virtual machine and a first action rule, and the second entity-specific operation is determined based on the state attribute of the second virtual machine and a second action rule, and the first and second entity-specific operation comprises operations to achieve the outcome of the selected batch action, wherein the first entity-specific operation is different from the second entity-specific operation; and
transmitting the first entity-specific operation to the first virtual machine for execution over the first virtual machine and the second entity-specific operation to the second virtual machine for execution over the second virtual machine to achieve the outcome corresponding to the selected batch action, wherein the first entity-specific operation transmitted to the first virtual machine and the second entity-specific operation transmitted to the second virtual machine are different.

(Previously Presented) The system of claim 19, wherein the set of acts further comprise:
identifying a first node that hosts the first virtual machine and a second node that hosts the second virtual machine.

(Previously Presented) The system of claim 19, wherein the first entity-specific operation is received at a first controller virtual machine on a first node that hosts the first virtual machine and the second entity-specific operation is received at a second controller virtual machine on a second node that hosts the second virtual machine.

(Previously Presented) The system of claim 21, wherein the first controller virtual machine executes the first entity-specific operation on the first virtual machine through a hypervisor-agnostic layer.

(Previously Presented) The system of claim 19, wherein at least one entity-specific operations is authorized with a user credential.

(Currently Amended) The system of claim 19, wherein a respective entity-specific operation comprises installing VM guest tools on the first virtual machine or the second virtual machine.

(Previously Presented) The system of claim 19, wherein the state of the first virtual machine is represented by a first state attribute and the state of the second virtual machine is represented by a respective state attribute.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/